190 Ga. App. 832 (1989)
380 S.E.2d 495
FRAZIER
v.
MERRITT.
A89A0373.
Court of Appeals of Georgia.
Decided March 8, 1989.
Rehearing Denied March 20, 1989.
James Frazier, pro se.
Lorenzo C. Merritt, Michael J. Classens, Francis W. Allen, for appellee.
BANKE, Presiding Judge.
The appellant, acting pro se, sued the appellee attorney for alleged legal malpractice arising from his representation of the appellant on certain criminal charges. Contemporaneously with the filing of his answer, the appellee moved to dismiss the complaint on the ground that it was not accompanied by the supporting affidavit of an expert as required by OCGA § 9-11-9.1 (a). The trial court granted the motion, and this appeal followed. Held:
1. The trial court did not err in refusing to appoint counsel to represent the appellant in the action. "[T]his being a civil proceeding, [the appellant], though indigent, was not entitled to have . . . appointed counsel. . . ." Crawford v. Linahan, 243 Ga. 161, 165 (253 SE2d 171) (1979).
2. The trial court did not err in granting the appellee's motion to dismiss. Accord Barr v. Johnson, 189 Ga. App. 136 (375 SE2d 51) (1988). Compare Glaser v. Meck, 258 Ga. 468 (369 SE2d 912) (1988) (holding that the defendant was estopped from moving to dismiss a malpractice action based on the failure to file the required affidavit where he waited until after the statute of limitation had run to assert *833 the defect). The appellant's constitutional attack upon OCGA § 9-11-9.1 presents nothing for review, inasmuch as he has failed to specify in what respect the statute is deemed to be violative of the constitution. See DeKalb County v. Post Properties, 245 Ga. 214 (1), 218 (263 SE2d 905) (1980).
Judgment affirmed. Sognier and Pope, JJ., concur.